UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-52889 SOUND FINANCIAL, INC. (Exact name of registrant as specified in its charter) United States 26-0776123 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 2005 5th Avenue, Second Floor, Seattle, Washington 98121 (Address of principal executive offices) (206) 448-0884 (Registrant’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] Indicate the number of shares outstanding of each issuer's classes of common stock, as of the latest practicable date: As of May 11, 2012, there were 2,960,045 shares of the registrant’s common stock outstanding. SOUND FINANCIAL, INC. FORM 10-Q TABLE OF CONTENTS Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Income for the Three Month Periods Ended March 31, 2012 and 2011 (unaudited)` 4 Condensed Consolidated Statements of Comprehensive Income for the Three Month Periods Ended March 31, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity for the Three Month Period Ended March 31, 2012 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three Month Periods Ended March 31, 2012 and 2011 (unaudited) 7 Selected Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3.Quantitative and Qualitative Disclosures About Market Risk 42 Item 4.Controls and Procedures 42 PART IIOTHER INFORMATION 44 Item 1.Legal Proceedings 44 Item 1ARisk Factors 44 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3.Defaults Upon Senior Securities 44 Item 4.Mine Safety Disclosures 44 Item 5.Other Information 44 Item 6.Exhibits 45 SIGNATURES EXHIBITS 2 PART IFINANCIAL INFORMATION Item 1Financial Statements SOUND FINANCIAL, INC AND SUBSIDIARY Condensed Consolidated Balance Sheets (Unaudited) MARCH 31, DECEMBER 31, (Dollars in thousands) ASSETS Cash and cash equivalents $ $ Available-for-sale securities, at fair value Federal Home Loan Bank stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Total loans, net Accrued interest receivable Premises and equipment, net Bank-owned life insurance, net Mortgage servicing rights, at fair value Other real estate owned and repossessed assets, net Other assets Total assets $ $ LIABILITIES Deposits Interest-bearing Noninterest-bearing demand Total deposits Borrowings Accrued interest payable 82 84 Other liabilities Advance payments from borrowers for taxes and insurance Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 6) STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, 1,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value, 24,000,000 shares authorized, 2,960,045 issued and outstanding as of March 31, 2012 and December 31, 2011 30 30 Additional paid-in capital Unearned shares - Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements 3 SOUND FINANCIAL, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income (Unaudited) THREE MONTHS ENDED MARCH 31, (Dollars in thousands, except per share amounts) INTEREST INCOME Loans, including fees $ $ Interest and dividends on investments, cash and cash equivalents 55 62 Total interest income INTEREST EXPENSE Deposits Borrowings 55 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Earnings on cash surrender value of bank-owned life insurance 66 62 Mortgage servicing income Fair value adjustment on mortgage servicing rights (1
